Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2020

                                   No. 04-19-00288-CV

                          DCP SAND HILLS PIPELINE, LLC,
                                    Appellant

                                            v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-16-0033-CV-A
                     Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER

      Appellant’s reply brief is due March 24, 2020. On March 20, 2020, appellant filed a
motion requesting a thirty day extension of time to file its brief. After consideration, we
GRANT appellant’s motion and ORDER appellant to file its reply brief by April 23, 2020.


       It is so ORDERED on this 23rd day of March, 2020.

                                                                 PER CURIAM




      ATTESTED TO: _____________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court